Citation Nr: 0434133	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  96-45 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of nasal fracture with deviated nasal septum, 
allergic rhinitis and sinusitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to February 
1978.

This case initially came before the Board of Veterans' 
Appeals (the Board) from rating decisions rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Service connection for headaches was granted by the Board in 
a prior decision, for which the RO assigned a 10 percent 
rating.   

The veteran provided testimony before a Veterans Law Judge in 
Washington, D.C., in July 1999, of which a transcript is of 
record.

In December 1999, the Board granted service connection for 
residuals of a nasal fracture; denied entitlement to a rating 
in excess of 10 percent for headaches secondary to a head 
injury; denied entitlement to a rating in excess of 30 
percent for left eye trauma, with open angle contusion, 
recessive glaucoma, and cataract of the left eye; held that 
new and material evidence has been submitted to reopen the 
claim for entitlement to service connection for an acquired 
psychiatric disorder; and remanded the case for development 
of the evidence on the psychiatric claim.  

The RO subsequently granted a noncompensable rating for the 
service connected nasal facture, with which the veteran 
disagreed, and that issue was joined to and merged with the 
remaining pending appellate issue, and after a SSOC and other 
due process requirements were fulfilled, the case was 
returned to the Board. 

The veteran provided testimony again before a Veterans Law 
Judge in September 2003, of which a transcript is of record.  
At that time, it was specifically noted that the issue of 
entitlement to service connection for Type II diabetes 
mellitus due to Agent Orange exposure was withdrawn.

In a decision in March 2004, the Board granted service 
connection for an acquired psychiatric disorder, 
characterized as paranoid schizophrenia.  The RO subsequently 
assigned an initial 50 percent rating for the service-
connected psychiatric disorder; that issue is no longer part 
of the current appeal.

In March 2004, the Board also remanded the then pending issue 
of entitlement to an initial increased (compensable) 
evaluation for service-connected disability characterized as 
"residuals of a nasal fracture", then rated under Code 6599-
6502.  

The RO subsequently assigned a 10 percent rating, expanding 
the nature of the service-connected disorder, re-phrasing the 
disability as "residuals of nasal fracture with deviated 
nasal septum, allergic rhinitis and sinusitis" and rating him 
under Code 6522.  A SSOC was issued to include the additional 
and revised regulations and the veteran indicated his 
continued disagreement with the decision without specifying 
the nature of his disagreement.  The case has been returned 
to the Board solely on that issue as shown on the front page 
of this decision.

In a subsequent rating action in July 2004, the RO increased 
the rating assigned for his service-connected psychiatric 
disorder to 70 percent; granted a total rating based on 
individual unemployability (TDIU) from March 9, 1994; and 
found entitlement to Chapter 35 benefits.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issue on appeal.

2.  The veteran's residuals of nasal fracture are manifested 
by deviated nasal septum to the left with 70% obstruction of 
the nares on the right and 90% on the left.

3.  Associated with but separate from the residuals of his 
traumatic nasal fracture manifested by deviated nasal septum, 
the veteran also has allergic rhinitis and sinusitis with 
recurrent ethmoid and maxillary sinus and facial pain, 
snoring, dry oral mucosa due to mouth breathing, without 
polyps, osteomyelitis (under old or new criteria) or 
significant "incapacitating" episodes or recurrent surgery 
but more than 6 "noncapacitating" episodes per year of 
characteristic sinusitis with purulent drainage and redness.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for traumatic nasal 
fracture with deviated nasal septum, with a separate 30 
percent rating for allergic rhinitis and sinusitis are met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.25, 4.41, 
4.96, 4.97, Diagnostic Codes 6502, 6503, 6522  and Notes 
(1996 and 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Criteria

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  In part as a 
result of the 2004 remand by the Board, and in part due to 
the development otherwise undertaken by the RO in this case, 
additional evidence is now of record.  The veteran has 
variously indicated that he is aware of what is required in 
the way of evidence and that nothing further is known to 
exist which would benefit his claim.  The Board is satisfied 
that adequate development has taken place and there is a 
sound evidentiary basis for resolution of this issue at 
present without detriment to the due process rights of the 
veteran.

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2003).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2003).

Under Diagnostic Code 6502, effective prior to October 7, 
1996, traumatic nasal septum deflection with only slight 
symptoms warranted a noncompensable evaluation.  A 10 percent 
evaluation required that the deflection result in marked 
breathing space interference; this was the maximum assignable 
under Code 6502.

Under the general provisions of 38 C.F.R. § 4.97, under 
Diagnostic Code 6501, effective prior to October 7, 1996, a 
10 percent evaluation is warranted for chronic atrophic 
rhinitis with definite atrophy of the intranasal structure 
and moderate secretion.  A 30 percent evaluation requires 
moderate crusting, ozena (atrophic rhinitis marked by a thick 
mucopurulent discharge, mucosal crusting, and fetor), and 
atrophic changes.  A 50 percent rating required massive 
crusting and marked ozena with anosmia.

Amended regulations for rating respiratory system 
disabilities, including traumatic nasal septum deviation, 
were effective October 7, 1996 under 38 C.F.R. 4.96-4.97.  
Under the amended Diagnostic Code 6502, a 10 percent 
evaluation (the maximum evaluation assignable under that 
code) may be assigned for traumatic nasal septum deviation 
with 50-percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.

The regulations for the evaluation of rhinitis and sinusitis, 
as well as bronchitis and asthma, were also revised, 
effective October 7, 1996. 61 Fed. Reg. 46720- 46731 (Sept. 
5, 1996).  As of October 7, 1996, allergic or vasomotor 
rhinitis is rated under Diagnostic Code 6522.  A 10 percent 
evaluation is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A 30 percent rating requires polyps.  38 C.F.R. § 
4.97, Code 6522.

Prior to October 1996, chronic maxillary sinusitis was rated 
as noncompensably disabling (no percent if there are X-ray 
manifestations only, and symptoms were mild or occasional.  A 
10 percent rating was assignable when moderate, with 
discharge or crusting or scabbing and infrequent headaches.  
A 30 percent rating was assignable when severe, with frequent 
incapacitating recurrences, severe and frequent headaches and 
purulent discharge or crusting reflecting purulence.  A 50 
percent rating was assignable when post-operative, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage or severe symptoms after repeated 
operations under Code 6513.

Since October 1996, Code 6513 for rating chronic maxillary 
sinusitis assigns a noncompensable rating for when it is 
detected by X-ray only.  A 10 percent rating is warranted 
when there are one or two incapacitating episodes per years 
of sinusitis requiring prolonged (lasting 4-6 weeks) 
antibiotic treatment; or, 3-6 non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  A 30 percent rating is 
assignable when there are 3 or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4-6 weeks) 
antibiotic treatment, or, more than 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  A 50 percent rating 
is assignable following radical surgery with chronic 
osteomyelitis or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  The 
Note to Code 6513 states that an incapacitating episode means 
one that requires bed rest and treatment by a physician.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993).   In that case, the medical evidence must adequately 
distinguish the reported symptomatology between the various 
diagnosed disorders.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual background 

As noted in the Board remand of March 2004, the veteran 
experienced a serious head trauma in service for which he has 
various service-connected disabilities.  One of those 
disabilities relates, in general, to a fractured nose.  At 
the time of the Board's March 2004 remand, the veteran had 
not been examined for current residuals of the deviated 
septum to include impairment of function.  

At the hearing, the veteran submitted current clinical 
information from private care for nasal bleeding in September 
2002 and associated materials relating to a septoplasty.  He 
argued that his nasal fracture caused him significant 
impairment in the ability to breath, and that the fracture 
had precipitated problems such as allergies and rhinitis as 
well as sinusitis.  

In the action recently taken by the RO, many of the expressed 
concerns cited above were addressed in that the RO expanded 
the nature of the service-connected disorder.  The service-
connected disability is now characterized as "residuals of 
nasal fracture with deviated nasal septum, allergic rhinitis 
and sinusitis". 

On VA special examination in June 2004, the veteran was noted 
to have septal deviation to the left with redness of the 
nasal passages and purulent drainage.  He complained of mouth 
breathing secondary to being unable to breathe through his 
nose.  He was using a Flonase Inhaler.  He had been seen by a 
private physician but had to stop because of the expense.  He 
also complained of chronic dryness of the oral mucosa because 
of the mouth breathing.  He had been treated for recurrent 
sinusitis because of purulent drainage and facial pain.  He 
said that he snored so loudly that his neighbors have had to 
wake him up.  He also had pain over the left maxillary and 
ethmoid sinus areas.  He had not had any periods of 
incapacitation [as defined by the Note cited above] due to 
the sinusitis and the oral musosa was pink and dry; the 
throat was red with purulent drainage.  He complained of pain 
on palpation of the left maxillary and ethmoid sinuses.  
There was 70% obstruction of the nares on the right and 90% 
on the left.  He also had purulent discharge and redness.  

Sinus X-rays showed haziness overlying both the frontal and 
maxillary sinuses; no air fluid levels or mucosal thickening 
was appreciated.  The examiner felt that given the haziness, 
involvement of those areas could not be excluded.  

Diagnosis was made of facial fracture with allergic rhinitis, 
chronic sinusitis, drying of oral mucosa, nasal obstruction 
with snoring.  


Analysis

The Board has carefully analyzed all of the evidence now of 
record in this case.  With the report of the recent VA 
special examination of record, in addition to that data 
already in the file, the evidence is now adequate to provide 
a comprehensive picture of the veteran's actual degree of 
impairment due to the traumatic nasal fracture alone.  [As 
identified elsewhere, the veteran's in-service injury 
involved head trauma and a variety of residual components.  
The specific nature of some other facets of his disability 
had been addressed in several already separate service 
connected disabilities.]  

With regard to the nasal fracture, subsequent to the Board's 
2004 remand, the RO undertook to address many of the 
veteran's concerns including those expressed in writing and 
in his personal testimony with regard to fully identifying 
and compensating him for all of the components of that 
fracture.  Specifically, the RO expanded the nature of the 
service-connected disorder which is now more appropriately 
characterized as "residuals of nasal fracture with deviated 
nasal septum, allergic rhinitis and sinusitis".  The Board 
concurs that this certainly is a more efficacious description 
of his disability.

The issue then becomes whether the current 10 percent rating 
assigned for the aggregate "residuals of nasal fracture with 
deviated nasal septum, allergic rhinitis and sinusitis 
reflects a full and adequate compensation for that 
disability.  The issue of compensation for the totality of 
the disability must be equitably balanced against the 
regulatory prohibitions against pyramiding.

The Board finds that the residuals of the trauma to the nose 
in service resulted in a traumatic deviated nasal septum 
which itself causes marked breathing space interference (as 
required in the criteria prior to 1996), and with a 70% 
obstruction of one nares and 90% on the other (as defined in 
the criteria in effect since 1996).  This alone warrants a 10 
percent rating under Code 6502.

There are additional symptomatic factors which are separate 
and entirely apart from demonstrated breathing space 
interference.  These involve recurrent ethmoid and maxillary 
sinusitis, with sinus and facial pain, snoring, dry oral 
mucosa due to mouth breathing, without osteomyelitis or 
significant "incapacitating" episodes but more than 6 
"noncapacitating" episodes per year of characteristic 
sinusitis with purulent drainage and redness.  The Board 
finds that this more nearly than not approximates the 
criteria for a rating assignable at 30 percent for sinusitis 
and rhinitis.  However, absent recurrent surgical procedures, 
osteomyelitis or more incapacitating episodes (as defined in 
the Note associated with the Code), an evaluation in excess 
thereof is not warranted.

Further Considerations

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment. The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 10 percent rating for traumatic nasal 
deviation and a separate 30 percent rating for sinusitis and 
allergic rhinitis is warranted, subject to the regulatory 
criteria relating to the payment of monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



